NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

In the Interest of A.S., a child.)
                                 )
                                 )
GUARDIAN AD LITEM PROGRAM,       )
                                 )
             Appellant,          )
                                 )
v.                               )            Case No. 2D18-2625
                                 )
A.S. and R.S.; and DEPARTMENT OF )
CHILDREN AND FAMILIES,           )
                                 )
             Appellees.          )
                                 )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Lee
County; Amy R. Hawthorne, Judge.

Sara Elizabeth Goldfarb, Tallahassee,
for Appellant.

Ryan Thomas Truskoski of Ryan
Thomas Truskoski, P.A., Orlando, for
Appellee A.S.

Toni A. Butler of Alderuccio & Butler,
LLC, Naples, for Appellee R.S.

Meredith K. Hall, Bradenton, for
Appellee Department of Children and
Families.

PER CURIAM.

               Affirmed.

KELLY, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.